Citation Nr: 1537044	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for hepatitis C.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for venereal warts.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for venereal warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2015, the Veteran testified before the undersigned via video conference from the RO.


FINDINGS OF FACT

1.  In September 2004, the RO denied service connection for hepatitis C.  The Veteran did not appeal.

2.  In February 2005, the RO denied service connection for venereal warts.  The Veteran did not perfect an appeal.

3.  Evidence submitted since the RO's September 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a hepatitis C, and therefore raises a reasonable possibility of substantiating the claim.

4.  Evidence submitted since the RO's February 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for venereal warts, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2004 rating decision which denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The RO's February 2005 rating decision which denied service connection for venereal warts is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has been received since the RO's September 2004 rating decision which denied service connection for hepatitis C; thus, the claim of service connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been received since the RO's February 2005 rating decision which denied service connection for venereal warts; thus, the claim of service connection for venereal warts is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for hepatitis C and venereal warts, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

New and Material

In September 2004, the RO denied service connection for hepatitis C, but granted service connection for hepatitis B.  The determinations were based primarily on the STRs, a June 2004 VA examination and a hepatitis questionnaire completed by the Veteran.  The STRs documented a diagnosis of hepatitis.  In the questionnaire, the Veteran stated that he had the following risk factors: intravenous (IV) drug use from 1970 to 1974, intranasal cocaine use from 1973 to 1974, high risk sexual activity, sharing of toothbrushes and razor blades, and a blood transfusion.  The VA examination indicated that the Veteran most likely had hepatitis B in service, currently had positive hepatitis B and C antibodies, and that his hepatitis B was related to service while hepatitis C was more likely than not due to IV drug use and high risk sexual activity.  A notice of disagreement was not received within the subsequent one-year period following the September 2004 rating decision.  Further, additional evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's September 2004 rating decision is final.  38 U.S.C.A. § 7105.

In February 2005, the RO denied service connection for venereal warts based on a finding that the inservice and post-service records were negative for diagnoses of venereal warts.  The Veteran disagreed with that determination and was issued a statement of the case, but he did not perfect an appeal by submitting a substantive appeal.  Therefore, the RO's February 2005 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the record.  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

In this case, with regard to hepatitis C, additional evidence has been added to the case which includes medical evidence including a VA examination in July 2013.  At that time, the examiner indicated that the record was reviewed and commented that the Veteran contracted hepatitis C in the 1970's.  Although it is unclear whether this statement is from the Veteran's personal history or the VA examiner's opinion, it is presumed true and suggests inservice incurrence.  Justus.

With regard to venereal warts, the additional evidence indicates diagnosis and also suggests a nexus to service.  Specifically, there is evidence of penile lesions and the Veteran's mother attested to the inservice onset of penile warts.  Thus, this additional evidence cures missing elements (current disability and nexus to service) present at the time of the last prior final denial.  As such, new and material evidence has been received since the RO's February 2005 decision and the claim of service connection for venereal warts is reopened.  38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for hepatitis C is granted.  

The application to reopen the claim of service connection for venereal disease is granted.  


REMAND

The Board has reopened the claims of service connection for hepatitis C and venereal warts.  Pursuant to Shade, the duty to assist has been triggered.  At his hearing, the Veteran testified regarding inservice treatment in 1973-1974 at St. Alban's medical facility in Brooklyn, New York, for a 10 day hospitalization.  The Board finds that an attempt should be made to ensure that all of those records have been obtained.  

With regard to both hepatitis C and venereal warts, the Veteran should be afforded a VA examination to include an opinion regarding whether each is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all records of the Veteran from St. Alban's medical facility in Brooklyn, New York from 1973-1974.  

2.  Schedule the Veteran for VA hepatitis and genitourinary examinations.  Any indicated tests, including hepatitis antibody laboratory tests should be accomplished.  The examiners should review the record prior to examinations.  

With regard to hepatitis C, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any hepatitis C had its clinical onset during service or is related to any in-service disease, event, or injury, to include an inservice car accident.  The examiner should comment on the inservice diagnosis of hepatitis and whether this represented hepatitis B or hepatitis C.  The examiner should comment on the exact etiology, i.e., if the hepatitis was the result of IV drug use, and/or other risk factors.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

With regard to venereal warts, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current venereal wart disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should specifically indicate if the Veteran has that diagnosis.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


